



COURT OF APPEAL FOR ONTARIO

CITATION: Tanti v. Tanti, 2021 ONCA 607

DATE: 20210909

DOCKET: M52665 (C69521)

Strathy C.J.O., Lauwers and
    Sossin JJ.A.

BETWEEN

Raymond Tanti

Applicant (Respondent/Responding Party)

and

Paul Tanti
and the Public Guardian and Trustee

Respondents (Respondents/
Responding Party
)

and

Sharon
    Joseph

Respondent (Appellant/Moving Party)

Joy Nwawe, for the moving party, Sharon
    Joseph

William R. Gilmour, for the responding
    party, Raymond Tanti

Kathleen Kinch, for the responding
    party, Paul Tanti

Heard: September 3, 2021 by video conference

REASONS
    FOR DECISION

[1]

After hearing submissions on behalf of the
    moving party, we advised counsel that the motion would be dismissed, with
    reasons to follow. These are our reasons.

[2]

Paul Tanti and Sharon Joseph were married on
    July 27, 2019.

[3]

On September 12, 2019, Paul Tantis son, Raymond
    Tanti, sought a guardianship order with respect to his fathers property and
    person. Harris J. of the Superior Court of Justice granted that order.

[4]

Sharon Joseph subsequently brought a motion to
    set aside the guardianship order. On July 31, 2020, Shaw J. ordered that Sharon
    Joseph be added as a party to the guardianship proceedings. Shaw J. also
    ordered that the issue of the validity of the marriage of Paul Tanti and Sharon
    Joseph would be determined as a threshold issue in the application.

[5]

By judgment dated December 22, 2020, Mandhane J.
    determined that the marriage was valid. That judgment is the subject of an
    appeal pending before this court (C69056), which is scheduled to be heard on
    October 1, 2021.

[6]

On May 27, 2021, Trimble J. of the Superior
    Court granted a stay of the guardianship proceedings pending disposition of the
    appeal of the order of Mandhane J.

[7]

Sharon Joseph purported to appeal the order of
    Trimble J. to this court (C69521). She brought a motion to expedite that
    appeal. That motion was heard by Benotto J.A. on July 13, 2021. Benotto J.A.
    dismissed the motion, holding that the order of Trimble J. was procedural and
    interlocutory and that no appeal lies to this court.

[8]

Although not styled as such, this is a motion
    pursuant to s. 7(5) of the
Courts of Justice Act
to set aside or vary
    the order of Benotto J.A.

[9]

The moving party has demonstrated no error in
    the reasons of Benotto J.A. As Benotto J.A. observed, the order of Trimble J.
    did not determine the substantive rights of the parties and the guardianship
    application remains to be determined. The order the moving party purports to appeal
    is clearly interlocutory.

[10]

Moreover, as a matter of efficiency and economy,
    the validity of the marriage should be determined before the guardianship
    proceedings are continued.

[11]

The motion to vary is dismissed and the appeal
    is quashed, with costs to the responding party, Raymond Tanti, fixed in the
    amount of $1,000 and to the responding party, Paul Tanti, fixed in the amount
    of $350, both amounts inclusive of disbursements and all applicable taxes.

G.R.
    Strathy C.J.O.

P.
    Lauwers J.A.
L. Sossin J.A.


